DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-34, drawn to communication device, classified in H01Q21/0006.
II. Claims 35-39, drawn to RF signal receiver, classified in H01Q19/062.
III. Claim 40, drawn to a method in communication device, classified in H01Q15/02.

The inventions are independent or distinct, each from the other because:
Inventions I (sub-combination) and II (combination) are related as combination and sub-combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because 
wherein a distribution of a gain of input RF signals is substantially equalized across the plurality of antenna elements based on at least the proximal distance of the feeder array to the base of the lens, wherein the proximal distance of the base of the lens is adjustable based on the support structure. The sub-combination has separate utility such as it cannot be used with having wherein the proximal distance of the chip from the base of the lens is less than a focal length of the lens.  
OR
Inventions I (combination) and II (sub-combination) are related as combination and sub-combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because wherein the proximal distance of the chip from the base of the lens is less than a focal length of the lens. The sub-combination has separate utility such as it cannot be used with having wherein a distribution of a gain of input RF signals is substantially equalized across the plurality of antenna elements based on at least the proximal distance of the feeder array to the base of the lens, wherein the proximal distance of the base of the lens is adjustable based on the support structure. 

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product which is does not require to have a system cover coupled to the system board, the system cover comprises: a plurality of lenses, wherein each lens is configured to cover an antenna of the plurality of antennas as a radome enclosure, wherein each lens comprises: a base, a first tubular membrane coupled to the base; a second membrane coupled to the first tubular membrane, wherein first tubular membrane and the second membrane, in conjunction, cause the lens to have a bell shape, a support structure coupled to the first tubular membrane, wherein the support structure facilitates coupling of the plurality of lenses to the system cover. 

Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product which is does not require to have a system cover coupled to the system board, the system cover comprises: a plurality of lenses, wherein each lens is configured to cover an antenna of the plurality of antennas as a radome enclosure, wherein each lens comprises: a base, a first tubular membrane coupled to the base; a second membrane coupled to the first tubular membrane, wherein first tubular membrane and the second membrane, in conjunction, cause the lens to have a bell shape, a support structure coupled to the first tubular membrane, wherein the support structure facilitates coupling of the plurality of lenses to the system cover. 

The examiner has required restriction between combination and sub-combination inventions. Where applicant elects a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I requires a communication device comprising wherein a distribution of a gain of input RF signals is substantially equalized across the plurality of antenna elements based on at least the proximal distance of the feeder array to the base of the lens, wherein the proximal distance of the base of the lens is adjustable based on the support structure. However, invention II requires RF receiver comprising wherein the proximal distance of the chip from the base of the lens is less than a focal length of the lens.  While invention III requires a method in communication device with only one lens with any defined shape. This would require different search strategies, the searching of different terms, and a different determination of allowability which would be a serious search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845